              Case 5:19-cv-07792-LHK Document 41 Filed 05/15/20 Page 1 of 6




 1   Daniel C. Girard (State Bar No. 114826)
     Jordan Elias (State Bar No. 228731)
 2   Adam E. Polk (State Bar No. 273000)
 3   GIRARD SHARP LLP
     601 California Street, Suite 1400
 4   San Francisco, CA 94108
     Tel: (415) 981-4800
 5   Fax: (415) 981-4846
 6   dgirard@girardsharp.com
     jelias@girardsharp.com
 7   apolk@girardsharp.com
 8
     Attorneys for Plaintiffs
 9                                  UNITED STATES DISTRICT COURT
10                                 NORTHERN DISTRICT OF CALIFORNIA
11                                         SAN JOSE DIVISION
12
13
                                                       Case No. 5:19-cv-07792-LHK
14    MISTY HONG, minor A.S., through her
      mother and legal guardian LAUREL
15                                                     INTERESTED PARTY RESPONSE IN
      SLOTHOWER, minor A.R., through her
                                                       SUPPORT OF ADMINISTRATIVE
16    mother and legal guardian GILDA AVILA,
                                                       MOTION TO CONSIDER WHETHER
      MEGHAN SMITH, minors C.W. and I.W.,
                                                       CASES SHOULD BE RELATED
17    through their mother and legal guardian
      MIKHAILA WOODALL, and minor R.P.,
18    through her mother and legal guardian            Civ. L.R. 3-12
19    LYNN PAVALON individually and on
      behalf of all others similarly situated,
20
                     Plaintiffs,
21          vs.
22
      BYTEDANCE, INC., a corporation,
23    TIKTOK, INC., a corporation; BEIJING
      BYTEDANCE TECHNOLOGY CO. LTD.,
24    a privately-held company; and
25    MUSICAL.LY, a corporation,

26                   Defendants.
27                                                     Case No. 3:20-cv-02992-WHO
      P. S., a minor, by and through her Guardian,
28    CHERISE SLATE, and M. T. W., a minor,
      by and through her Guardian, BRENDA
          INTERESTED PARTY RESPONSE IN SUPPORT OF ADMINISTRATIVE MOTION TO
                     CONSIDER WHETHER CASES SHOULD BE RELATED
                               CASE NO. 5:19-cv-07792-LHK
            Case 5:19-cv-07792-LHK Document 41 Filed 05/15/20 Page 2 of 6




     WASHINGTON, individually and on behalf
 1
     of all others similarly situated,
 2
                   Plaintiffs,
 3        vs.
 4
     TIKTOK, INC., a corporation, and
 5   BYTEDANCE, INC., a corporation,
 6                 Defendants.
 7
                                                       Case No. 3:20-cv-03185-LB
 8   D.M. and A.M., minors, by and through their
     guardian, Porchia Heidelberg, A.O., a minor, by
 9   and through his guardian, Jasmin Beverly, M.P.,
10   a minor, by and through her guardian Requeenis
     Gilder, on behalf of themselves and all others
11   similarly situated,
12                 Plaintiffs,
13         v.

14   TIKTOK, INC., a corporation, and
     BYTEDANCE, INC., a corporation,
15
16                 Defendants.

17
18
19
20
21
22
23
24
25
26
27
28
                                          1
     RESPONSE IN SUPPORT OF ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES
                                SHOULD BE RELATED
                              CASE NO. 5:19-cv-07792-LHK
                 Case 5:19-cv-07792-LHK Document 41 Filed 05/15/20 Page 3 of 6




 1   TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that pursuant to Civ. L.R. 3-12(e), Plaintiffs D.M and A.M., minors,
 3   by and through their guardian Porchia Heidelberg, A.O, a minor, by and through his guardian Jasmin
 4   Beverley, and M.P., a minor, by and through her guardian Requeenis Gilder (the “D.M. Plaintiffs”),
 5   submit this Response in Support of the Administrative Motion to Relate Hong v. TikTok, Inc., No.
 6   5:19-cv-07792-LHK (N.D. Cal. filed Nov. 27, 2019) (“Hong”), and P. S., a minor, by and through her
 7   Guardian, Cherise Slate v. TikTok, Inc., No. 3:20-cv-02992-WHO (N.D. Cal. filed Apr. 30, 2020)
 8   (“P.S.”).
 9          The D.M. Plaintiffs filed their complaint on May 8, 2020, and designated their case as related
10   to P.S. because both actions allege Defendants violated the Illinois Biometric Information Privacy Act,
11   740 ILCS 14/1 et seq. (the “BIPA”). See D.M., No. 3:20-cv-03185-LB (N.D. Cal.), ECF No. 1-1. On
12   May 11, however, the Plaintiffs in the earlier-filed Hong case amended their complaint to assert a
13   claim against Defendants for BIPA violations on behalf of Illinois minors. ECF No. 35. Similar to the
14   complaints in P.S. and D.M., the amended complaint in Hong alleges that TikTok scanned and
15   collected users’ biometric data in violation of the BIPA. All three actions assert claims against TikTok
16   and its corporate parent ByteDance, and all three are putative class actions with overlapping class
17   definitions. Thus, each action will require adjudication of the same or substantially similar questions
18   of law and fact.
19          Separate assignment of these actions would, therefore, result in duplication of labor and
20   expenses and potential inconsistent results. Relating these actions, in contrast, will conserve judicial
21   and party resources and ensure uniform adjudication for Defendants and class members. See Civ. L.R.
22   3-12(a) (cases will be deemed related where they (1) “concern substantially the same parties, property,
23   transaction or event,” and (2) it “appears likely that there will be an unduly burdensome duplication of
24   labor and expense or conflicting results inf the cases are conducted before different Judges.”).
25          In addition, since the undersigned counsel filed D.M., two other similar cases have been filed
26   against TikTok in this District: R.S. v. TikTok, Inc., No. 20-cv-03212-SVK (filed May 11, 2020), and
27   S.A. v. TikTok, Inc., No. 20-cv-03294-NC (filed May 14, 2020). The chart on the next page shows the
28   cases currently on file in this District that the D.M. Plaintiffs believe should be designated as related:
                                          1
     RESPONSE IN SUPPORT OF ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES
                                SHOULD BE RELATED
                              CASE NO. 5:19-cv-07792-LHK
              Case 5:19-cv-07792-LHK Document 41 Filed 05/15/20 Page 4 of 6




 1
                Case Name                   Case Number          Date Filed          Judicial District
 2
       1    Hong et al. v. ByteDance,      19-cv-07792-LHK      Nov. 27, 2019   N.D. Cal. (San Jose
 3          Inc. et al.                                                         Division)
 4
       2    P. S., a minor, by and           20-cv-02992        Apr. 30, 2020   N.D. Cal. (assigned to
 5          through her guardian,                                               San Francisco Division)
            Cherise Slate et al. v.
 6          TikTok, Inc. et al.
 7     3    D.M. and A.M., minors, by        20-cv-03185        May 8, 2020     N.D. Cal. (assigned to
            and through their guardian,                                         San Francisco Division)
 8          Porchia Heidelberg et al. v.
            TikTok, Inc. et al.
 9
       4    R.S. and J.S., through their     20-cv-03212        May 11, 2020    N.D. Cal. (assigned to
10          guardian v. TikTok, Inc. et                                         San Francisco Division)
            al.
11
       5    S.A., a minor, by and            20-cv-03294        May 14, 2020    N.D. Cal. (assigned to
12          through his mother and                                              San Jose Division)
            guardian, Maritza A. v.
13
            TikTok, Inc. et al.
14
15   All of these cases allege that TikTok violated the BIPA by collecting biometric data from users

16   without obtaining their informed consent.

17          The D.M. Plaintiffs accordingly support: (1) consolidation of these related actions under Rule

18   42(a); and (2) setting a procedure for the prompt appointment of Interim Lead Class Counsel under

19   Rule 23(g)(3). Counsel for Defendants in Hong have proposed such a procedure, and the D.M.

20   Plaintiffs concur that appointment of plaintiffs’ interim leadership will promote the orderly

21   organization and management of these matters.

22
23   Dated: May 15, 2020                                   Respectfully submitted,

24
                                           By:      /s/ Daniel C. Girard
25                                         Daniel C. Girard (State Bar No. 114826)
26                                         Jordan Elias (State Bar No. 228731)
                                           Adam E. Polk (State Bar No. 273000)
27                                         GIRARD SHARP LLP
                                           601 California Street, Suite 1400
28                                         San Francisco, CA 94108
                                          2
     RESPONSE IN SUPPORT OF ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES
                                SHOULD BE RELATED
                              CASE NO. 5:19-cv-07792-LHK
          Case 5:19-cv-07792-LHK Document 41 Filed 05/15/20 Page 5 of 6




                                           Tel: (415) 981-4800
 1
                                           Fax: (415) 981-4846
 2                                         dgirard@girardsharp.com
                                           jelias@girardsharp.com
 3                                         apolk@girardsharp.com
 4
                                           Attorneys for Plaintiffs D.M and A.M.,
 5                                         minors, by and through their guardian,
                                           Porchia Heidelberg, A.O, a minor, by
 6                                         and through his guardian, Jasmin
 7                                         Beverley, and M.P., a minor, by and
                                           through her guardian, Requeenis Gilder
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          3
     RESPONSE IN SUPPORT OF ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES
                                SHOULD BE RELATED
                              CASE NO. 5:19-cv-07792-LHK
              Case 5:19-cv-07792-LHK Document 41 Filed 05/15/20 Page 6 of 6




 1                                      CERTIFICATE OF SERVICE
 2          I certify that on May 15, 2020, I filed the foregoing document with the Clerk of the Court for the
 3   United States District Court, Northern District of California, by using the CM/ECF system. I also served
 4   counsel of record via this Court’s CM/ECF system.
 5
 6                                                 /s/ Daniel C. Girard
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           4
      RESPONSE IN SUPPORT OF ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES
                                 SHOULD BE RELATED
                               CASE NO. 5:19-cv-07792-LHK
